CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR SUCH
PORTIONS. ASTERISKS DENOTE OMISSIONS.

 

EXHIBIT 10.21

SECOND AMENDMENT TO
MAYO FOUNDATION FOR MEDICAL EDUCATION AND RESEARCH
AMENDED AND RESTATED LICENSE AGREEMENT

This Second Amendment (this “Amendment”) to the Mayo Foundation for Medical
Education and Research Amended and Restated License Agreement dated effective
January 31, 2015 (“Restated Agreement”), is entered into between MAYO Foundation
for Medical Education and Research, (“MAYO”), Exact Sciences Corporation
(“EXACT”), and Exact Sciences Development Company, LLC (“ESDC”), a wholly-owned
subsidiary of EXACT. This Amendment is executed on the dates indicated below,
but shall be deemed effective as of October 1, 2017 (“Amendment Effective
Date”).

WHEREAS, in furtherance of the mutually beneficial relationship between MAYO and
EXACT. ESDC has been formed to focus on the development of new cancer detection
products and services, and the Restated Agreement is being assigned from EXACT
to ESDC simultaneously with the effectiveness of this Amendment; and

WHEREAS, the parties desire to amend the Restated Agreement to amend certain
provisions relating to royalties payable to MAYO and to make certain additional
amendments rendered advisable as a result of the assignment of the Restated
Agreement by EXACT to ESDC;

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
in this Amendment and the Restated Agreement, and other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties agree as follows:

AGREEMENT

A.



Effect of Amendment. This Amendment amends the Restated Agreement. Except as
provided in this Amendment, all of the terms and conditions of the Restated
Agreement remain in full force and effect; however, if there is a conflict
between the terms of this Amendment and the Restated Agreement, the terms of
this Amendment will govern. Capitalized terms not defined in this Amendment will
have the meanings assigned to them in the Restated Agreement.

 

B.



Assignment. Mayo hereby consents to the assignment of the Restated Agreement
from EXACT to ESDC, and ESDC hereby agrees to assume and perform all covenants
stipulations, agreements and obligations of EXACT under the Restated Agreement.

 

C.



Sublicense. The parties acknowledge that ESDC will sublicense to EXACT certain
rights necessary for Cologuard and similar products in the colorectal cancer
field and that EXACT may desire to further sublicense the rights granted under
said sublicense. Mayo hereby consents to one tier of sublicense from EXACT,
provided that any such sublicense meets all other requirements under Section
2.04 of the Restated Agreement.

 

D.



Section 3.03(a) is deleted and replaced with:

 

(a)[***] percent ([***]%) of the Net Sales of Cologuard;





--------------------------------------------------------------------------------

 

 

E.



Amendments Relating to Confidentiality.

 

a.



The first sentence of Section 1.04 is amended to read as follows:

1.04“Confidential Information”: any information or material disclosed by one
Party (or any Affiliate of a Party), the disclosing party, to the other (or any
Affiliate of the other), the receiving party, identified in writing as
confidential at the time of disclosure or, if first disclosed orally, identified
as confidential and confirmed in writing within forty-five days.

 

b.



Section 8.01 is amended to read as follows:

 

8.01 TREATMENT OF CONFIDENTIAL INFORMATION. Except as provided for in Section
8.02, neither Party (nor any Affiliate of either Party) will disclose, use or
otherwise make available the other’s Confidential Information during the Term or
for three years thereafter and will use the same degree of care it employs to
protect its own confidential information.

c.



Section 8.02 is amended to read as follows:

 

8.02 RIGHT TO DISCLOSE.

(a)To the extent it is reasonably necessary or appropriate to fulfill its
obligations or exercise its rights under this Restated Agreement, a Party (or
any of its Affiliates) may use or disclose Confidential Information to its
Sublicensees, consultants, and outside contractors on the condition that each
such entity agrees to obligations of confidentiality and non-use at least as
stringent as those herein.

(b)If a Party (or any of its Affiliates) is required by law, regulation or court
order to disclose any of the Confidential Information of the other Party (or any
of its Affiliates), it will have the right to do so, provided it: (i) promptly
notifies the disclosing party; and (ii) reasonably assists the disclosing party
in efforts to obtain a protective order or other remedy of disclosing party’s
election and at disclosing party’s expense.

F.



Appendix A shall be deleted in its entirety.

 

G.



Separate Licenses. The parties acknowledge that at some point in the future it
is possible that EXACT and ESDC would no longer be Affiliates, and that such an
event could make prudent the separate direct licensing of these entities as
opposed to a continued license and sublicense. In such an event, provided that
neither ESDC nor EXACT are in breach of their obligations under the Restated
Amendment or the corresponding sublicense, Mayo agrees to cooperate with ESDC
and EXACT to effectively split the license such that EXACT would have rights to
the Mayo intellectual property necessary for Cologuard and similar products in
the colorectal cancer field while ESDC retains rights to the Mayo intellectual
property for other products and services, in each case on substantially the same
terms as the Restated Agreement.

 

H.



Entire Amendment. This Amendment and the Restated Agreement (as previously
amended and restated) together constitute the entire agreement between the
Parties with respect to the subject matter hereof and merge all prior and
contemporaneous communications regarding the same subject matter. They may not
be further modified except by a written agreement dated subsequent to the
Amendment Effective Date and



--------------------------------------------------------------------------------

 

 

signed on behalf of MAYO and ESDC (as assignee of the Restated Agreement from
EXACT).

 

I.



Counterparts. This Amendment may be executed in counterparts, each of which will
be deemed an original, but all of which together will constitute one and the
same instrument. Electronic transmission of a signed counterpart of this
Amendment will constitute due and sufficient delivery of such counterpart.

 

 

IN WITNESS WHEREOF, the parties, intending to be legally bound thereby, have
executed this Amendment as of the signature dates indicated below and intend it
to be effective as of the Amendment Effective Date.

 

 

 

MAYO FOUNDATION FOR MEDICAL EDUCATION AND RESEARCH

 

EXACT SCIENCES CORPORATION

 

 

BY:  /s/ Daniel D. Estes

 

 

 

BY:  /s/ Kevin T. Conroy

(Authorized Signatory)

 

NAME:  Daniel D. Estes

 

(Authorized Signatory)

 

NAME:  Kevin T. Conroy

(Print or Type Name of Signatory)

 

TITLE:     Assistant Treasurer

 

(Print or Type Name of Signatory)

 

TITLE:  President & Chief Executive Officer

(Title)

 

DATE:  10/10/2017

 

(Title)

 

DATE:  10/11/2017

(Execution Date)

 

 

 

(Execution Date)

 

 

 

 

 

 

 

EXACT SCIENCE DEVELOPMENT COMPANY, LLC

 

 

 

 

BY:  /s/ Kevin T. Conroy

 

 

(Authorized Signatory)

 

NAME:  Kevin T. Conroy

 

 

(Print or Type Name of Signatory)

 

TITLE:  President & Chief Executive Officer

 

 

(Title)

 

DATE:  10/11/2017

 

 

(Execution Date)

 

 

 

 



--------------------------------------------------------------------------------